Case: 17-10207      Document: 00514320738         Page: 1    Date Filed: 01/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 17-10207
                                                                                   Fifth Circuit


                                  Summary Calendar                               FILED
                                                                          January 24, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

                                                 Plaintiff-Appellee

v.

JOEL HERRERA-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-185-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joel Herrera-Garcia appeals the 14-month sentence imposed after he
pleaded guilty to being in the United States illegally after deportation. The
sentence was an upward variance from the advisory guideline maximum
sentence of eight months.
       Herrera-Garcia has failed to show that the sentence was substantively
unreasonable.      He argues that the district court improperly weighed the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10207    Document: 00514320738     Page: 2    Date Filed: 01/24/2018


                                 No. 17-10207

sentencing factors of 18 U.S.C. § 3553(a) and based the variance on criminal
history that had already been taken into account in the guideline calculation.
He asserts that his criminal history consists of “relatively minor, nonviolent
offenses.”   This argument is unavailing because a sentencing court may
disagree with the Guidelines on policy grounds and may conclude that the
Guidelines give too little or too much weight to one or more sentencing factors.
See United States v. Williams, 517 F.3d 801, 809 (5th Cir. 2008). Ultimately,
Herrera-Garcia invites us to adopt his assessment of the sentencing factors
rather than the district court’s. This is contrary to the required deferential
review mandated by the Supreme Court, even if this court might think that a
lesser sentence would have been reasonable. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentence is affirmed.
      The parties agree that Herrera-Garcia’s request that the judgment be
corrected is moot.   The district court has ordered that the judgment be
corrected to show that Herrera-Garcia was convicted under 8 U.S.C. § 1326(a)
and not § 1326(b). This part of the appeal is dismissed.
      AFFIRMED IN PART; DISMISSED IN PART.




                                       2